Hart, J. (after stating* the facts). The judgment was correct. It is true, as insisted by counsel for appellant, that the telegram w-as for transmission between two points within the State of Arkansas. But, according to the Federal decisions, we must look to the whole evidence to ascertain, by the act of its transmission through other States by several relays, if it was an act of interstate commerce. In the recent decision of West. Union Tel. Co. v. Speight, 254 U. S. 17, it was held by the Supreme Court of the United States that the transmission of a telegram between two points in the same State over a route passing out of the State was none the less an interstate message, so as to prevent the plaintiff from recovering damages for mental anguish because of negligence in the delivery, although it would have been physically possible to have sent the message over a route lying wholly within the State. In that case the message was from Green-ville to Rosemary, both in the State of North Carolina, and it was transmitted through the State of Virginia through relay offices there. This was the route ordinarily used by the company for years. The court said that the transmission of a message through two States is interstate commerce as a matter of fact, and that the fact must he tested by the actual transaction. The court further said that the course adopted was more convenient and less expensive for the company, and there was nothing to show motives except the facts. It also said that the message was sent in the quickest way. The facts in the present case are in all essential respects precisely similar to the facts in that case, and it is our duty to follow the decisions of the Supreme Court of the United States in the construction of the interstate commerce act passed by Congress. The ruling of the trial court was in accord with the rule announced by the Supreme Court of the United States, and damages for mental anguish are accordingly not recoverable. Therefore the judgment will he affirmed.